 

Case 3:16-cv-00393-TJC-JRK Document 99 Filed 07/29/19 Page 1 of 5 PagelD 4021

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
PAOLA CANAS,
Plaintiff,
Vv. Case No. 3:16-cv-393-J-32JRK
FLASH DANCERS, INC.,

Defendant.

 

VERDICT

We, the Jury, return the following verdict:

Section One - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Advertising

ds Was Flash Dancers, Inc.’s advertising featuring Plaintiff Paola
Canas false or misleading? (/f your answer is “Yes” to this question, proceed to
number 2; if, you answer “No,” then you do not need to answer any more
questions in this section and you should proceed to Section Two)

 

Yes No

2. Did Flash Dancers, Inc.’s advertising featuring Plaintiff Paola
Canas deceive, or have the capacity to deceive, consumers? (/f you answer “Yes,”
proceed to number 38; if you answer “No,” then you do not need to answer any
more questions in this section and you should proceed to Section Two)

yy. es No

 
Case 3:16-cv-00393-TJC-JRK Document 99 Filed 07/29/19 Page 2 of 5 PageID 4022

3. Did Flash Dancers, Inc.’s deceptive advertising featuring Plaintiff
Paola Canas have a material effect on consumers’ purchasing decisions? (If your
answer is “Yes” to this question, proceed to number 4; if you answer “No,” then
you do not need to answer any more questions in this section and you should

es es ___No

4. Did the product or service misrepresented by Flash Dancers, Inc.

affect or involve interstate commerce? (Jf your answer is “Yes” to this question,
proceed to number 4; if you answer “No,” then you do not need to answer any
more questions in this section and you should proceed to Section Two)

_v_Yes ____No

5. Did Plaintiff Paola Canas suffer actual damages as a result of Flash
Dancers, Inc.’s advertising featuring her image? (After answering this question,

proceed to Section Two)

 

proceed to number 6)

Yes — No

If your answer is “Yes,” in what amount?

$

6. Was Flash Dancers, Inc.’s conduct of using Plaintiff Paola Canas’s
trademark willful and deliberate, was Flash Dancers, Inc. unjustly enriched, or
is the award of Flash Dancers, Inc.’s profits necessary to deter future conduct?

Yes No

If your answer is “Yes,” in what amount?

$

If you answered “No” for both questions 5 and 6, then proceed to number
7; if you answered “Yes” to either question or both, proceed to Section Two)

2

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 99 Filed 07/29/19 Page 3 of 5 PagelD 4023

 

 

7. Even though Plaintiff Paola Canas has not been awarded any
actual monetary damages or Flash Dancers, Inc.’s profits, is Plaintiff Paola
Canas entitled to nominal damages as a result of any of Flash Dancers, Inc.’s
infringement of her trademark? (When you have finished this question, proceed

to Section Three)
“4. es No

If your answer is “Yes,” in what amount?

$Z,500 —

Section Two - Violation of the Lanham Act, 15 U.S.C. § 1125(a):

False Endorsement

1, Does Plaintiff Paola Canas have trademark rights in her name,
image, or likeness that is entitled to protection? (Jf your answer is “Yes” to this
question, proceed to number 2; if you answer “No,” then you do not need to answer
any more questions in this section and you should proceed to Section Three)

al Yes No

2. Has Plaintiff Paola Canas proven by a preponderance of the
evidence that Flash Dancers, Inc.’s use of her name, image, or likeness in Flash
Dancers, Inc.’s advertisements was likely to cause confusion among consumers
as to the affiliation, connection, or association between Paola Canas and Flash
Dancers, Inc., or as to Paola Canas’s sponsorship or approval of Flash Dancers,
Inc.? Uf your answer is “Yes” to this question, proceed to number 38; if you answer
“No,” then you do not need to answer any more questions in this section and you
should proceed to Section Three)

— Yes No

 
Case 3:16-cv-00393-TJC-JRK Document 99 Filed 07/29/19 Page 4 of 5 PagelD 4024

3. Did Plaintiff Paola Canas suffer any actual damages as a result of
the Flash Dancers, Inc.’s use of her trademark? (After answering this question,
proceed to number 4)

___—+Yes No

If your answer is “Yes,” in what amount?

4. Was Flash Dancers, Inc.’s conduct of using Plaintiff Paola Canas’s
trademark willful and deliberate, Flash Dancers, Inc. unjustly enriched, or is
the award of Flash Dancers, Inc.’s profits necessary to deter future conduct?

Yes a) No

If yes, in what amount?

$

If you answered “No” for both questions 3 and 4, then proceed to number
5; if you answered “Yes” to either question or both, proceed to Section Three)

5. Even though Plaintiff Paola Canas has not been awarded any
actual monetary damages or Flash Dancers, Inc.’s profits, is Plaintiff Paola
Canas entitled to nominal damages as a result of Flash Dancers, Inc.’s
infringement of her trademark? (When you have finished this question, proceed
to Section Three)

Yes No

If your answer is “Yes,” in what amount?

$7,500 >

 

 
 

 

Case 3:16-cv-00393-TJC-JRK Document 99 Filed 07/29/19 Page 5 of 5 PagelD 4025

Section Three - Violation of Fla. Stat. § 540.08 and
Common Law: Misappropriation of Name or Likeness

1. The Court has found as a matter of law that Flash Dancers, Inc. is
liable for unauthorized misappropriation of Plaintiff Paola Canas’s image.
Thus, you will only consider the issue of damages. What is the amount of
damages that should be awarded to Plaintiff Paola Canas for the
misappropriation of her image?

 

Actual Damages (excluding a reasonable royalty):
$ o
Reasonable Royalty:
$ §,e0e0 =
Section Four - Unjust Enrichment

I. Was Flash Dancers, Inc. unjustly enriched from using Plaintiff
Paola Canas’s image?

Yes —No

If yes, in what amount has Flash Dancers, Inc. been unjustly enriched
that should be returned to Plaintiff Paola Canas?

$

After answering this question, the foreperson should sign and date this
verdict form, and you should proceed to any remaining verdict forms.

SO SAY WE ALL this _2@_ day of July, 2019.

<—L2LZLE

Cc — =
Foreperson

 
